DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-17, is/are filed on 1/29/2021 are currently pending. Claim(s) 1-17 is/are rejected.

Claim Objection
	Claim(s) 5 and 16 are objected as the word "include" is interpreted as being a typographical error, and for the purposes of this opinion, will be interpreted as the word "includes".
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 3, 9, 15 and dependent claim(s) thereof is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 3 and 15 recite the pick-up section has a length sufficient. Sufficient is a relative term and it is unclear what the metes and bound for the claim. For interpretation any length would be considered sufficient.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-6, 10-17 is/are rejected under 35 U.S.C. 102 (a)(1) as anticipated by Gérard (WO 2018069272 A1).


    PNG
    media_image1.png
    740
    621
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    627
    568
    media_image2.png
    Greyscale


Regarding claim 1, Gérard teaches aqueous fluid filter assembly, comprising: a cap (20); a bowl (24) engaging the cap and defining a filter volume; a filter element (2) disposed in the filter volume, filter element being sealed against an interior of the cap and a n interior of the bowl to provide an unfiltered volume and a filtered volume; an inlet (21) in fluid communication with the unfiltered volume; an outlet (5) in fluid communication with the filtered volume via a pickup section (3a);  the pickup section comprising a pick-up section inlet (5) extending into the filtered volume and an air-metering orifice (7),  wherein a diameter of the air-metering orifice is less than 30% of a diameter of the pick-up section inlet and the pick-up section inlet is located below the air-metering orifice (clearly shown from fig. 3) [0030-0088].
Regarding claim 2, Gérard teaches wherein the air-metering orifice is about 0.005 to 0.007 inch (claim 8).
Regarding claim 3, Gérard teaches wherein the filtered volume is defined at least in part by an interior volume (interior portion 3a) of the filter element and wherein the pick-up section has a length sufficient (any length) to locate the pick-up section inlet within the interior volume of the filter element.

Regarding claim 5, Gérard teaches wherein the interior volume of the cap include a recess (wall of 6) to allow for collection of separated air.
Regarding claim 6, Gérard teaches wherein the air-metering orifice is located in the recess (fig. 5).
Regarding claim 10, Gérard teaches further comprising a compressible member (8) inside the filtered volume.
Regarding claim 11, Gérard teaches wherein the filter element is cylindrical (fig. 1).
Regarding claim 12, Gérard teaches wherein the bowl and filter element are combined into a spin-on filter cartridge (intended use – no specific structure is provided).
Regarding claim 13, refer to the rejections of claims 1-6, 10-12.
Regarding claim 14, refer to the rejections of claim 2.
Regarding claim 15, refer to the rejections of claim 3.
Regarding claim 16, refer to the rejections of claims 5-6.
Regarding claim 17, refer to the rejections of claim 12.

Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim(s) 1-6, 11-14, and 15-17 is/are rejected under 35 U.S.C. 102 (a)(1) as anticipated by or alternatively 35 U.S.C. 103 as being obvious over Kiedaisch (US 20080210618 A1).

    PNG
    media_image3.png
    690
    936
    media_image3.png
    Greyscale

Regarding claim 1, Kiedaisch discloses an aqueous fluid filter assembly (filter for liquids; figure 1; paragraph [0022]), comprising: a cap (12); a bowl (11) engaging the cap (as shown; figure 1; paragraph [0022)} and defining a filter volume (entire interior volume within housing cover 11 and housing cup 12; figure 1; paragraph [0022)}; a filter element (17) disposed in the filter volume (as shown; figure 1; paragraph [00221), the filter element being sealed against an interior of the cap and an interior of the 
Regarding claim 3, Kiedaisch discloses the fluid filter assembly of claim 1, and further discloses wherein the filtered volume (24; figure 1) is defined at least in part by an interior volume of the filter element (filtered area 24 is disposed within the interior volume of filter element 17 as shown; figure 1; paragraph [0022)} and wherein the pick-up section (L shaped pick-up section; figure 1; annotated figure 
Regarding claim 4, Kiedaisch discloses the fluid filter assembly of claim 3, and further discloses wherein a portion of the filtered volume which is defined by an interior volume of the cap (the portion of filtered area 24 disposed within an interior volume of housing cup 12; figure 1) provides space for air accumulation above the pick-up section inlet (the recess adjacent flow passage 33 which is disposed within housing cup 12 and is also disposed above the pick-up section inlet is capable of enabling air collection; figure 1; annotated figure 4; paragraphs [0025]-[00261).
Regarding claim 5, Kiedaisch discloses the fluid filter assembly of claim 1, and further discloses wherein an interior volume of the cap includes a recess to allow for collection of separated air (the interior volume of housing cup 12 defines a recess that is capable of collecting air that has separated from the fuel; annotated figure 4; paragraphs [0025)-(00261).
Regarding claim 6, Kiedaisch discloses the fluid filter assembly of claim 5, and further discloses wherein the air-metering orifice (33; figure 4) is located in the recess (flow passage 33 projects downward into the recess as shown; annotated figure 4).
Regarding claim 11, Kiedaisch discloses the fluid filter assembly of claim 1, and further discloses wherein the filter element is cylindrical (filter element 17 is circular/annular and elongated (cylindrical); figures 1, 5; paragraphs [0022], [0028]). 
Regarding claim 12, Kiedaisch discloses the fluid filter assembly of claim 1, and further discloses wherein the bowl (12; figure 1) and filter element (17) are combined into a spin-on filter cartridge (housing cover 11 is screwed onto housing cup 12 with filter element 17 sealed therebetween, thereby providing a spin on filter cartridge; figure 1; paragraph [0022]).
 inlet (14) in fluid communication with the outer unfiltered volume (fuel to be filtered flows through intake 14 into unfiltered area 23; figure 1; paragraph [0022]); an outlet (15) in fluid communication with the inner filtered volume (filtered fuel passes from filtered area 24 to outlet 15; figure 1; paragraph (0022]) via a pickup section (L shaped pick-up section between the lower end of outlet bush 22 and the left end of outlet 15; figure 1; annotated figure 4 ); the pickup section comprising a pick-up section inlet (pick-up section inlet; annotated figure 4) extending into the filtered volume (pick-up section inlet extends into filtered area 24 as shown; figure 1; annotated figure 4) and an air-metering orifice (33}, wherein a diameter of the air-metering orifice is less than 30% of a diameter of the pick-up section inlet (as shown, the diameter of flow passage 33 is less than 30% of the diameter of the pick-up section inlet; annotated figure 4) and the pick-up section inlet is located below the air-metering orifice (as shown, pick-up section inlet is located below flow passage 33; annotated figure 4). 

Regarding claim 16, Kiedaisch discloses the fluid filter assembly of claim 13, and further discloses wherein an interior volume of the cap includes a recess to allow for collection of separated air (the interior volume of housing cup 12 defines a recess that is capable of collecting air that has separated from the fuel; annotated figure 4; paragraphs [0025)-(0026)) and wherein the air-metering orifice (33; figure 4) is located in the recess (flow passage 33 projects downward into the recess as shown; annotated figure 4). 
Regarding claim 17, Kiedaisch discloses the fluid filter assembly of claim 13, and further discloses wherein the bowl (12; figure 1) and filter element (17) are combined into a spin-on filter cartridge (housing cover 11 is screwed onto housing cup 12 with filter element 17 sealed therebetween, thereby providing a spin on filter cartridge; figure 1; paragraph [0022]).
Regarding claim 2, Kiedaisch discloses the fluid filter assembly of claim 1. Kiedaisch does not disclose wherein the air-metering orifice is about 0.005 to 0.007 inch. In order to provide the desired size air flow passage, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kiedaisch's air-metering orifice to be between 0.005 and 0.007 inches in diameter because discovering the optimum size for the air-metering orifice requires only routine skill in the art, and since Kiedaisch discloses the use multiple of air-metering orifices, providing very small diameter orifices would have been obvious in order to control the flow rate of the air through the orifices.
Regarding claim 14, Kiedaisch discloses the fluid filter assembly of claim 13. Kiedaisch does not disclose wherein the air-metering orifice is about 0.005 to 0.007 inch. In order to provide the desired 
Claim(s) 7-8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiedaisch (US 20080210618 A1) in view of Stone (US 5904844 A).
Regarding claim 7, Kiedaisch discloses the fluid filter assembly of claim 1. Kiedaisch does not disclose wherein the fluid filter assembly further comprises a heater element. Stone discloses wherein the fluid filter assembly {10; figure 4) further comprises a heater element (26). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kiedaisch's fluid filter assembly to include a heater element as taught by Stone because, as Stone discloses, the heater element warms to fuel to prevent buildup of residues and subsequent clogging of the fuel filter assembly (Stone; abstract; column 1, lines 26-32). 
Regarding claim 8, Kiedaisch and Stone, in combination, disclose the fluid filter assembly of claim 7. Kiedaisch does not disclose wherein the pick-up section inlet is located alongside the heater element. Stone discloses wherein the pick-up section inlet (lower inlet end of threaded tube 28, which communicates with outlet chamber 22; figure 4; column 3, lines 35-45) is located alongside the heater element (26, as shown; figure 4; column 3, lines 35-45). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kiedaisch's fluid filter assembly to include a heater element adjacent the pick-up section inlet as taught by Stone because, as Stone discloses, the heater element warms to fuel to prevent buildup of residues and subsequent clogging of the fuel filter assembly (Stone; abstract; column 1, lines 26-32).
.
Claim(s) 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiedaisch (US 20080210618 A1) in view of Amtmann (US 20110056961 A1).
Regarding claim 7, Kiedaisch discloses the fluid filter assembly of claim 1. Kiedaisch does not disclose wherein the fluid filter assembly further comprises a heater element. Amtmann discloses wherein the fluid filter assembly (14; figure 4) further comprises a heater element (7). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kiedaisch's fluid filter assembly to include a heater element as taught by Amtmann because, as Amtmann discloses, the heating device heats the filter in the region of the outlet so that even at low temperatures the full functional capability of the filter insert can be ensured by preventing freezing of the outlet (Amtmann; paragraph [0005]).
 Regarding claim 9, Kiedaisch and Amtmann, in combination, disclose the fluid filter assembly of claim 7. Kiedaisch does not disclose wherein the pick-up section inlet coaxially encloses the heater element. Amtmann discloses wherein the pick-up section inlet (upper end of outlet 4; figure 4) coaxially encloses the heater element (annularly surrounds and encloses the heat conducting body 9 of the 
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WAQAAS ALI/Primary Examiner, Art Unit 1777